DETAILED ACTION
	The following action is in response to the amendment filed for application 17/096,017 on September 29, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Terminal Disclaimer
The terminal disclaimer filed on March 11, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,875,604 and US 10,981,629 has been reviewed and is accepted.  The terminal disclaimer has been recorded.








Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen ‘514 in view of Takamoto ‘857.  With regard to claim 1, Chen teaches a shifting system for a human-powered vehicle, comprising: a controller configured to: receive a cadence S610 of the human-powered vehicle from at least one sensor; and control a shift mechanism to perform a gear shift in accordance with a permitted cadence range (Abstract; Cadence > first threshold, Cadence < second threshold) during a permitted shift timing (when it is decided that the transmission should shift).  Chen lacks the specific teaching wherein a command to perform a gearshift comprises a signal concerning at least one of an estimated travel distance of the shift mechanism and an estimated travel speed of the shift mechanism for performing the gear shift.  Takamoto teaches a similar shifting system for a human-powered vehicle, comprising: a controller 25 configured to: receive a cadence of the human-powered vehicle from at least one sensor 28; and control a shift mechanism to perform a gear shift based on the cadence by outputting a signal concerning at least one of an estimated travel distance of the shift mechanism (paragraphs 8 and 48) and an estimated travel speed of the shift mechanism for performing the gear shift.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present invention to modify Chen to employ a gear shift signal concerning an estimated travel distance of the shift mechanism in view of Takamoto in order to provide a more precise gear shifting control for the shift mechanism.  With regard to claim 2, Chen teaches the system, wherein the controller is configured to output a command signal for the gear shift to the shift mechanism if the cadence is determined to be within the permitted cadence range (Fig. 6A).  With regard to claim 3, Chen teaches the system, wherein the controller is configured to refrain from outputting the command signal to the shift mechanism if the cadence is determined to be outside the permitted cadence range (S610 = M).  With regard to claim 4, Chen teaches the system, wherein Page 2 of 9Application No. 17/096,017 Application Filing Date: November 12, 2020 Docket No. SHM18314DIVthe controller is configured to receive a driving torque of the human-powered vehicle from at least one sensor S620/S630.  With regard to claim 5, Chen teaches the system, wherein the controller is configured to determine the permitted shift timing (when it is decided that the transmission should shift) based on the driving torque and the cadence S620/630.

Response to Arguments
With regard to the Chen reference, applicant argues that Chen lacks the specific teaching of using a signal concerning a travel distance for performing a gear shift during a permitted shift timing.  
It can be shown, however, that Chen teaches of sending a shift signal during “a permitted shift timing” (when it is decided that the transmission should shift).  Chen lacks the specific teaching of said shift signal concerning a travel distance of the shift mechanism.  Therefore, the teaching of shift signal concerning a travel distance of the shift mechanism has been incorporated via the combination with Takamoto, in order to provide a more precise gear shifting control for the shift mechanism.  
As currently claimed, the limitation of the “shift timing” is broad.  The “timing” itself need not even include a duration of time (i.e. time between two set timing points or after a setpoint).  As claimed, the “shift timing” need only be during a time/moment when shifting is allowed/actuated.  The shift timing limitation requires additional details to overcome the Chen in view of Taka moto.  This is the reason claims 6 and 21, respectively, have been indicated as comprising allowable subject matter. 
Applicant’s arguments have been considered, but are not persuasive.

Allowable Subject Matter
Claim 21 is allowed.
Claims 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to show or render obvious the shifting system as claimed, and particularly including the system, wherein the permitted shift timing includes a first timing interval that has a first start and a first end, and the controller is configured to control the shift mechanism to perform the gear shift by: calculating an estimated duration of time that is required for performing the gear shift based on at least one of the estimated travel distance and the estimated travel speed; determining that the gear shift can be commenced after the first start of the first timing interval and completed prior to the first end of the first timing interval; and outputting the command signal to the shift mechanism based on the determination result, and including the remaining structure and controls of claims 6 and 21, respectively.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	FACSIMILE TRANSMISSION

Submission of your response by facsimile transmission is encouraged.  The central facsimile number is (571) 273-8300.  Recognizing the fact that reducing cycle time in the processing and examination of patent applications will effectively increase a patent's term, it is to your benefit to submit responses by facsimile transmission whenever permissible.  Such submission will place the response directly in our examining group's hands and will eliminate Post Office processing and delivery time as well as the PTO's mail room processing and delivery time.  For a complete list of correspondence not permitted by facsimile transmission, see MPEP 502.01.  In general, most responses and/or amendments not requiring a fee, as well as those requiring a fee but charging such fee to a deposit account, can be submitted by facsimile transmission.  Responses requiring a fee which applicant is paying by check should not be submitting by facsimile transmission separately from the check.

Responses submitted by facsimile transmission should include a Certificate of Transmission (MPEP 512).  The following is an example of the format the certification might take:
 
I hereby certify that this correspondence is being facsimile transmitted to the Patent and Trademark Office (Fax No. (571) 273-8300) on ____________ (Date)
 
Typed or printed name of person signing this certificate:  _____________________________________  
_____________________________________ 		
(Signature) 	

If your response is submitted by facsimile transmission, you are hereby reminded that the original should be retained as evidence of authenticity (37 CFR 1.4 and MPEP 502.02).  Please do not separately mail the original or another copy unless required by the Patent and Trademark Office.  Submission of the original response or a follow-up copy of the response after your response has been transmitted by facsimile will only cause further unnecessary delays in the processing of your application; duplicate responses where fees are charged to a deposit account may result in those fees being charged twice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROGER L PANG whose telephone number is (571)272-7096. The examiner can normally be reached M-F 06:00-14:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 5712726923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROGER L PANG/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
/ROGER L. PANG/
Examiner
Art Unit 3655



October 17, 2022